NUMBER 13-21-00200-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                   IN RE TARUNKUMAR “RAVI” MURJANI


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

      On June 24, 2021, relator Tarunkumar “Ravi” Murjani filed a petition for writ of

mandamus and a motion for emergency temporary relief in the above-referenced cause.

Through this original proceeding, relator seeks to compel the trial court to vacate its

November 11, 2020 “Order Partially Granting Independent Executor’s Amended Motion

for Information and Accounting,” which was issued in trial court cause number P-36,766

in the Probate Court of Hidalgo County, Texas. Relator asserts that the trial court abused

its discretion and acted without plenary power and the requisite jurisdiction when (1) it
issued a discovery order compelling relator’s “extensive” production of documents; (2) the

discovery order was inconsistent with a final agreed order, which rendered the documents

sought irrelevant; and (3) the “document production served no other purpose but to

facilitate one party’s improper and untimely efforts to contest the relief afforded through

the final agreed order.” By motion for emergency temporary relief, relator seeks to stay

enforcement of this order. Real parties in interest Raju Murjani, individually, and Sunder

Murjani, individually and as independent executor of the estate of Lal Rewachand Murjani,

deceased, have filed a “Joint Response to Motions for Temporary Relief” through which

they oppose relator’s request for temporary relief in this proceeding and in the companion

case filed separately in our appellate cause number 13-21-00201-CV.

       The Court, having examined and fully considered the motion for emergency

temporary relief and the joint response thereto, is of the opinion that the motion for

emergency temporary relief should be granted. Accordingly, we grant the relator’s motion

for emergency temporary relief, and we order the trial court’s “Order Partially Granting

Independent Executor’s Amended Motion for Information and Accounting” to be stayed

pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real parties in interest, Tanuja Moorjani and Anjali

Murjani, and Sunder Murjani, or any others whose interest would be directly affected by

the relief sought, including Raju Murjani and Sunder Murjani in his capacity as

independent executor of the estate of Lal Rewachand Murjani, deceased, file a response


                                              2
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.



                                                              PER CURIAM



Delivered and filed on the
25th day of June, 2021.




                                              3